Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed February 8, 2021 have been entered. Accordingly, claims 1-11 are currently pending. Claims 2-4 and 7-9 are cancelled by applicant. The Examiner acknowledges the amendments of claims 1, 5-6, and 10-11. The previous 112 rejections have been withdrawn due to applicant’s amendments. The previous 102 and 103 rejections have been updated due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutz (US Patent No. 5,782,317).
Regarding claim 1, Lutz discloses: a vertical reciprocating conveyor (Figure1 element 10) comprising: a frame (element 12) including a pair of spaced vertical rails (elements 26, 28, 30, and 32, see also col. 3, ll. 25-27); a carriage assembly (elements 14, 16, and 18) movable along the pair of spaced vertical rails (see col. 3, ll. 19-24); and a drive mechanism (elements 20, 22, 24) operable to move the carriage along the pair of spaced vertical rails between a plurality of vertical positions (see col. 3, ll. 19-24, see also figures 14A-25B showing the device in different vertical positions), wherein the carriage assembly comprises: a pair of spaced uprights (see Detail A and B in the annotated figure below); and a carriage deck (element 118) including a pair of pivot brackets (element 170 and 172) each coupled to one of the pair of spaced uprights (element 170 and 172 are coupled to the spaced uprights via element 174) and a pair of spaced side beams (see figure 8 elements 164 and 166) that define a width (see X-X arrows in the annotated figure below) of the carriage deck and each extend between an outer end and an inner end (see Detail C (outer end) and D (inner end) in the annotated figure below), wherein each of the side beams is pivotably mounted to one of the pair of pivot brackets at a mounting location spaced from the inner end (see annotated figure 2 below the side beams (elements 164 and 166) are pivotally mounted to the pivot brackets (elements 170 and 172) at a mounting location spaced from the inner end via element 174), wherein the side beams are pivotable between an operating condition and a storage condition (see col. 5, ll. 16-25 where the prior art states “Hinge drive cylinders 122 and 124 are connected between the carriage 116 and the free ends of drive ribs 170 and 172 so that extension of the cylinders raises the plate from the horizontal position to the vertical position to one side of column 35. Stops hold the plate in the horizontal position”), wherein the carriage deck is perpendicular to the pair of spaced uprights in the operating condition and parallel to the pair of spaced uprights in the storage condition (see col. 5, ll. 16-25 and) and see figure 6-7 where element 158 is perpendicular to the pair of spaced uprights in the operating condition and figures 8-9 where the carriage deck is parallel to the pair of space uprights in a storage condition).

    PNG
    media_image1.png
    714
    936
    media_image1.png
    Greyscale

Regarding claim 6, Lutz discloses: carriage assembly (Figure1 element 10) for use with a vertical reciprocating conveyor including a frame (element 12) having a pair of space vertical rails (elements 26, 28, 30, and 32, see also col. 3, ll. 25-27) and a drive mechanism (elements 20, 22, 24) operable to move the carriage assembly along the pair of vertical rails (see col. 3, ll. 19-24, see also figures 14A-25B showing the device in different vertical positions), comprising: a pair of spaced uprights (see ; and a carriage deck (element 118) including a pair of pivot brackets (element 170 and 172) each coupled to one of the pair of spaced uprights (element 170 and 172 are coupled to the spaced uprights via element 174) and a pair of spaced side beams (see figure 8 elements 164 and 166) that define a width (see X-X arrows in the annotated figure above) of the carriage deck and each extend between an outer end and an inner end (see Detail C (outer end) and D (inner end) in the annotated figure above), wherein each of the side beams is pivotably mounted to one of the pair of pivot brackets at a mounting location spaced from the inner end (see annotated figure 2 below the side beams (elements 164 and 166) are pivotally mounted to the pivot brackets (elements 170 and 172) at a mounting location spaced from the inner end via element 174), wherein the side beams are pivotable between an operating condition and a storage condition (see col. 5, ll. 16-25 where the prior art states “Hinge drive cylinders 122 and 124 are connected between the carriage 116 and the free ends of drive ribs 170 and 172 so that extension of the cylinders raises the plate from the horizontal position to the vertical position to one side of column 35. Stops hold the plate in the horizontal position”), wherein the carriage deck is perpendicular to the pair of spaced uprights in the operating condition and parallel to the pair of spaced uprights in the storage condition (see col. 5, ll. 16-25 and) and see figure 6-7 where element 158 is perpendicular to the pair of spaced uprights in the operating condition and figures 8-9 where the carriage deck is parallel to the pair of space uprights in a storage condition).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz (US Patent No. 5,782,317) and Johnson (US Patent No. 9,656,590).
Regarding claim 5, Lutz discloses: the vertical reciprocating conveyor of claim 4 wherein each of the mounting brackets includes a pivot pin (element 174) wherein the pivot pin provides a pivoting connection between one of the side beams and the pivot bracket (see figures 8-10, element 174 provides a pivot connection between one of the side beams (elements 164 and 166) and pivot bracket (elements 170 and 174) in order to move from a vertical positon to a horizontal position), but appears to be silent in regards to the mounting bracket having a locking pin and the locking pin is positionable at a location between the pivot pin and the inner end of the side beam to secure the side beams to the pivot bracket when the carriage deck is in the operating condition.
Johnson teaches it was known it art to have a mounting bracket (see Figures 7-10 element 1940) a locking pin (element 1949 see also col. 8, ll. 38-43) and the locking pin is positionable at a location between the pivot pin and the inner end of the side beam to secure to secure the side beams to the pivot bracket when the carriage deck is in the operating condition (element 1949 now positionable at a location between the pivot pin (element 174) and inner end of the side beams (elements 164 and 166) in order to secure the pivot bracket (elements 170 and 172) as taught by Lutz).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutz to incorporate the teachings of Johnson to provide the mounting bracket having a locking pin and the locking pin is positionable at a location between the pivot pin and the inner end of the side beam to secure the side beams to the pivot bracket when the carriage deck is in the operating condition. Doing so allows the user to utilize a locking pin in order to provide a simple and secure manner to lock the side beams to the bracket in place during operations.
Regarding claim 10, Lutz discloses: the vertical reciprocating conveyor of claim 6 wherein each of the mounting brackets includes a pivot pin (element 174) wherein the pivot pin provides a pivoting connection between one of the side beams and the pivot bracket (see figures 8-10, element 174 provides a pivot connection between one of the side beams (elements 164 and 166) and pivot bracket (elements 170 and 174) in order to move from a vertical positon to a horizontal position), but appears to be silent in regards to the mounting bracket having a locking pin and the locking pin is positionable at a location between the pivot pin and the inner end of the side beam to secure the side beams to the pivot bracket when the carriage deck is in the operating condition.
Johnson teaches it was known it art to have a mounting bracket (see Figures 7-10 element 1940) a locking pin (element 1949 see also col. 8, ll. 38-43) and the locking pin is positionable at a location between the pivot pin and the inner end of the side beam to secure to secure the side beams to the pivot bracket when the carriage deck is in the operating condition (element 1949 now positionable at a location between the pivot pin (element 174) and inner end of the side beams (elements 164 and 166) in order to secure the pivot bracket (elements 170 and 172) as taught by Lutz).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Lutz to incorporate the teachings of Johnson to provide the mounting bracket having a locking pin and the locking pin is positionable at a location between the pivot pin and the inner end of the side beam to secure the side beams to the pivot bracket when the carriage deck is in the operating condition. Doing so allows the user to utilize a locking pin in order to provide a simple and secure manner to lock the side beams to the bracket in place during operations.
Regarding claim 11, Lutz modified discloses: the carriage assembly of claim 10 wherein the pivot pin extends through the one of the pair of pivot brackets and one of the pair of the side beams at a location spaced from the inner end (see figures 7-10, element 174 is shown extending though the one of the pair of pivot brackets (elements 170 and 172) and one of the pair of the (elements 164 and 166) at a location spaced from the inner end).

Response to Arguments
Applicant's arguments filed February 8, 2021 have been fully considered but they are not persuasive.
On pages 5-7 the applicant arguments with respect to claims 1 and 6, specifically the side beams thus define the width of the carriage deck and are pivotably connected to the pivot brackets at a location spaced from the inner end of the side beam. Such limitations are not shown in the cited Lutz patent. In the Lutz patent, the transport apparatus 10 includes a plate assembly 18 having a support plate 118 that can pivot between two positions shown in Figs. 6-7 and 8-9. The back surface of the plate 118 includes a series of long ribs 164 and short ribs 116 spaced inwardly from the outer edge of the plate 118. Each of the ribs are connected at the inner end to a hinge pin 174 such that the plate 118 can pivot about the inner ends of each rib. Claims 1 and 6 requires a pair of spaced side beams that define the width of the carriage deck and are pivotably connected to the pivot brackets at a location spaced from the inner end of the side beam. These limitations are not met by the short plate ribs 166. Each of the short plate ribs are spaced inward from the outer edge of the support plate and do not define the width of the carriage deck. Further, each of the short plate ribs 166 are connected to the hinge pin 174 at the inner end. The Examiner respectfully disagrees. The claim fails to disclose that the pair of spaced side beams need to define an “entire” width of the carriage deck or indicate any reference point/structure of an outer edge of the carriage deck that the spaced side beams must be located at in order to define the width. As indicated in the rejection above, Lutz’s pair of spaced side beams (see figure 8 
Furthermore, pages 5-7 applicant argues that Lutz fails to disclose side beams are pivotably connected to the pivot brackets at a location spaced from the inner end of the side beam. The Examiner respectfully disagrees. As stated in the rejection above, the side beams (elements 164/166) have both an outer end (Detail A) and inner end (Detail B), wherein the side beams are pivotably mounted to the pivot bracket (elements 170/172) via element 174. As best shown in the annotated figure below, the inner ends of the side beams are shown to be in contact with element 174 while have a space (Detail A) between the inner ends and the brackets (elements 170/172), thus disclosing the side beams are pivotably connected to the pivot brackets at a location spaced from the inner end of the side beam. 

    PNG
    media_image2.png
    816
    694
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        02/25/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723